UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

ANDREW QUINN,                                     )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )   Civil Action No. 22-2524 (UNA)
                                                  )
DEPARTMENT OF JUSTICE, et al.,                    )
                                                  )
                 Defendants.                      )

                                    MEMORANDUM OPINION

        A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Here, plaintiff purports to bring this action

against the United States Department of Justice, Verizon and TMobile, which are responsible

harassing plaintiff, invading his privacy, and falsely imprisoning him, and for these alleged

harms, plaintiff demands an award of $20 million. See Compl. at 4. Missing from the

complaint, however, are factual allegations of any kind. Plaintiff does not state when, where, or

how defendants brought about the harms alleged, and without factual allegations the complaint

utterly fails to state a plausible legal claim.

        The Court will grant plaintiff’s application to proceed in forma pauperis and dismiss the

complaint and this civil action without prejudice. A separate order of dismissal accompanies this

Memorandum Opinion.



DATE: September 29, 2022




                                                      ________________________
                                                      JIA M. COBB
                                                      United States District Judge